Title: From George Washington to Major General John Sullivan, 19 May 1779
From: Washington, George
To: Sullivan, John



Dr Sir
Hd Qrs Middlebrook 19 May 1779

Your letter of the 18th instant came to hand to-day.
I have made such communication of its contents to the Quarter Master General as appeared necessary to releive our operations from their present embarrasments, and have recd this moment the answer which I inclose—In the return of the New-Hampshire regiment I observe over alls and shirts. These were ordered to be drawn at Peeks kill—and in particular two pair of over alls for every soldier. Perhaps there has been some mistake committed in this part of the return as there was a sufficiency of both articles in the Store at Peeks-kill.
I would think it necessary in future and before the distribution of the clothing &c. which may be put forward, that you should be furnished with a certified return of what they may have drawn previous to marching by which means you will have it more effectually in your power to regulate any orders for fresh supplies, and to preserve that œconomy which is become so indispensible in our disbursements of all kinds.
I have directed from the Store at Peecks kill 1160 pair of over all⟨s⟩ and 400 Shirts as a supply for Col: Cortlands regiment and Col. Spencers. These were to proceed with the baggage of the two regiments which I suppose have joined you by this time and were to be lodged at Easton subject to your order. If arrived you will direct their delivery. I am sir &c.
G.W.
